                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

BRYAN A. ISA, individually
and as Personal Representative
of the Estate of TAMI D. ISA,

     Plaintiff,

v.                                    Case No. 8:19-cv-1115-33JSS

JOHNSON & JOHNSON et al.,

     Defendants.
                              /

                             ORDER

     This matter comes before the Court pursuant to Plaintiff

Bryan A. Isa’s Motion to Remand to State Court (Doc. # 10),

filed on May 28, 2019. Defendants Johnson & Johnson and

Johnson & Johnson Consumer Inc. filed a response on June 11,

2019. (Doc. # 13). Isa filed a reply on June 28, 2019. (Doc.

# 17). For the reasons that follow, Isa’s Motion is granted.

I.   Background

     Isa initiated this action against the Johnson & Johnson

Defendants, Imerys Talc America, Inc., Personal Care Products

Council, and Publix Super Markets, Inc., in Florida state

court on December 8, 2017, in his personal capacity and on

behalf of his deceased wife, Tami D. Isa. (Doc. # 1-6). In

                                  1
the Complaint, Isa alleges that his wife passed away from

ovarian cancer caused by the Johnson & Johnson Defendants’

baby powder and “Shower to Shower” powder, which used talc

manufactured by Imerys. (Id. at 2, 4).

     Subsequently, the Johnson & Johnson Defendants removed

the case to this Court on May 9, 2019, based on 28 U.S.C. §§

1334 and 1452, which grant district courts jurisdiction over

cases “related to” pending bankruptcy actions. (Doc. # 1).

According to the Johnson & Johnson Defendants, this case is

“related    to”   Imerys’     bankruptcy   in   the   United    States

Bankruptcy Court for the District of Delaware. (Id. at 2).

The Johnson & Johnson Defendants contend that they share

insurance    with    Imerys     and    their    agreement      contains

indemnification and liability-sharing provisions that are

implicated by Isa’s claims. (Id. at 9). Finally, the Johnson

& Johnson Defendants allege “related to” jurisdiction because

Imerys is a party to the case. (Doc. # 13 at 4).

     The Johnson & Johnson Defendants note that they filed a

motion to fix venue in the District of Delaware on April 18,

2019. (Id. at 3). In that motion, they request that the

Delaware court decide the proper venue for this case (as well


                                   2
as numerous other actions) and argue that these cases should

be consolidated in the Delaware court. (Id.). Indeed, 28

U.S.C. § 157(b)(5) specifies that “the district court in which

the   bankruptcy       case    is     pending”      is   responsible       for

determining whether a personal injury tort or wrongful death

case should proceed in “the district court in which the

bankruptcy case is pending, or in the district court in the

district in which the claim arose.” 28 U.S.C. § 157(b)(5).

      Isa   contends      that,    despite   this    language,     the   case

should be remanded to state court for the following reasons:

the   Johnson   &    Johnson      Defendants’      notice   of   removal    is

defective    and    untimely,       this   Court    lacks   subject-matter

jurisdiction,       and   that      either   mandatory      abstention      or

permissive abstention on equitable grounds applies. (Doc. #

10 at 3-4). The Johnson & Johnson Defendants have responded

in opposition. (Doc. # 13). Isa filed a reply on June 28,

2019 (Doc. # 17), and the Motion is ripe for review.

II.   Discussion

      The first issue to consider in this case is whether the

Johnson & Johnson Defendants’ removal was timely. Because the




                                       3
removal was not timely, this Court grants Isa’s Motion on

that basis.

      The   Johnson     &    Johnson   Defendants     removed    this    case

pursuant to 28 U.S.C. § 1452 which states:

      A party may remove any claim or cause of action in
      a civil action other than a proceeding before the
      United States Tax Court or a civil action by a
      governmental unit to enforce such governmental
      unit’s police or regulatory power, to the district
      court for the district where such civil action is
      pending, if such district court has jurisdiction of
      such claim or cause of action under section 1334 of
      this title.

Section 1334 states: “the district courts shall have original

but   not   exclusive       jurisdiction   of   all   civil     proceedings

arising under title 11, or arising in or related to cases

under title 11.” 28 U.S.C. § 1334(b).                  Neither of these

statutes mention a timeframe by which the removal must be

completed.

      Isa argues that the 30-day deadline for removal based on

receipt of an “other paper” under 28 U.S.C. § 1446(b)(3)

applies. (Doc. # 10 at 5-7). Section 1446 is the general

statute     governing       the   procedures    for   removal    of     civil

actions. If that deadline applies, the May 9, 2019 removal

was untimely because the Johnson & Johnson Defendants were


                                       4
served with the suggestion of bankruptcy by Imerys in the

Florida   state   court   action   on   February   14,   2019,   which

triggered the 30-day deadline to remove. (Doc. # 10 at 2).

       The Johnson & Johnson Defendants argue that Section 1446

does    not   apply,   instead   arguing   that    Federal   Rule   of

Bankruptcy Procedure 9027 applies. Rule 9027 states:

       If the claim or cause of action in a civil action
       is pending when a case under the Code is commenced,
       a notice of removal may be filed only within the
       longest of (A) 90 days after the order for relief
       in the case under the Code, (B) 30 days after entry
       of an order terminating a stay, if the claim or
       cause of action in a civil action has been stayed
       under § 362 of the Code, or (C) 30 days after a
       trustee qualifies in a chapter 11 reorganization
       case but not later than 180 days after the order
       for relief.

Fed. R. Bankr. P. 9027(a)(2). Under this rule, the Johnson &

Johnson Defendants argue they had 90 days to remove after the

order for relief in Imerys’ Chapter 11 case and the removal

was timely. (Doc. # 13 at 6-7)

       Another court in this district has analyzed whether

Section 1446(b)(3) or Rule 9027(a)(2) governs the timeline

for removal in a nearly identical case. Lewis v. Johnson and

Johnson et al., 5:19-cv-00230 (M.D. Fla. July 3, 2019) (Doc.

# 17). This Court agrees with Judge Moody’s well-reasoned


                                   5
ruling    that   Section       1446(b)(3)    governs   the    timeline    for

removal. Id. at 4-5.

     Specifically, the Lewis order relied on the Supreme

Court’s decision in Things Remembered, Inc. v. Petrarca,

which held that “28 U.S.C. § 1447 — which governs review of

remand    orders     —    applied     to    bankruptcy      removals   under

[Section]    1452.”      Id.    at   4;    Things   Remembered,    Inc.   v.

Petrarca, 516 U.S. 124, 129-130 (1995). The Lewis court

interpreted the Things Remembered decision to hold that “the

general    removal       statutes    apply    to    cases    removed   under

[Section] 1452 unless there is an indication that Congress

did not intend for them to apply.” Lewis, 5:19-cv-00230 (M.D.

Fla. July 3, 2019) (Doc. # 17 at 4). The Lewis court concluded

that “nothing in [Section] 1446 indicates Congress did not

intend for it to apply to removals under [Section] 1452.” Id.

at 5. Applying the court’s reasoning in Lewis, this Court

concludes that the Johnson & Johnson Defendants’ removal was

untimely and the case must be remanded.

     Although the Court finds that remand is appropriate on

procedural grounds, the Court will also analyze some of Isa’s

alternative arguments for remand. Given that Imerys is a party


                                       6
to this case and the broad nature of “related to” jurisdiction

under Section 1334(b), subject-matter jurisdiction likely

exists. See Wortley v. Bakst, 844 F.3d 1313, 1318 (11th Cir.

2017) (explaining that “related non-core proceedings can be

quite broad, encompassing matters that ‘could conceivably

have an effect on the estate being administered in bankruptcy’

even if they are not proceedings ‘against the debtor or

against the debtor’s property’”); see also In re Toledo, 170

F.3d   1340,   1345   (11th    Cir.       1999)   (explaining   that    “the

jurisdictional grant [under Section 1334(b) is] extremely

broad”).

       But, despite the existence of “related to” jurisdiction

and even if the case had been timely removed, equitable

considerations    would       warrant       remanding   this    case.     In

assessing whether “equitable grounds” exist to remand actions

removed under    Section      1452, courts look to a number of

factors:

       1) forum non conveniens; 2) the importance of
       trying the entire action in the same court; 3) the
       extent to which state law dominates; 4) the state
       court’s familiarity with state law; 5) the
       existence of a right to a jury trial; 6) judicial
       economy;   7)   comity;  8)   prejudice   to   the
       involuntarily removed party; 9) the degree of
       relatedness of the action to the main bankruptcy

                                      7
     case; 10) the possibility of inconsistent results;
     and 11) the effect of bifurcating claims of the
     parties.

In re Irwin, 325 B.R. 22, 28 (Bankr. M.D. Fla. 2005)(citation

omitted).

     Looking   at   these   factors,   remand   is   appropriate   on

equitable grounds. As Isa explains in his Motion (Doc. # 10

at 22), it would be burdensome to require him to litigate

this case in Delaware. While the Johnson & Johnson Defendants

argues that it would be convenient for everyone involved to

litigate these claims in Delaware, they fail to explain how

it is convenient for Isa (a Florida resident) or his counsel

to be forced to travel to Delaware to litigate a case that

has been pending in Florida state court for over 18 months.

     Furthermore, Isa’s claims are state law claims best

decided by a Florida state court because that court is most

familiar with the applicable law. Also, while state law in

these areas may not be unsettled, “comity counsels in favor

of state-court resolution of state-law claims.” O’Riorden v.

Johnson & Johnson, 19-cv-10751-ADB, 2019 WL 2371782, at *2

(D. Mass. June 5, 2019) (citation omitted). Indeed, numerous

courts across the country have remanded other cases against


                                 8
the Johnson & Johnson Defendants for this — and many other —

reasons. (Doc. # 17-2).

III. Conclusion

      The case is remanded because the removal by the Johnson

& Johnson Defendants was untimely. But, even if the removal

had been timely, the case would be remanded on equitable

grounds.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Plaintiff Bryan A. Isa’s Motion to Remand (Doc. # 10) is

      GRANTED.

(2)   The Clerk is directed to remand this case to state court

      and, thereafter, close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

11th day of July, 2019.




                              9
